Citation Nr: 1427622	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for scoliosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2007 to July 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision September 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2010, the Board remanded the claim.  As further development is required, no discussion of whether the Board's remand directives were completed is yet required.  

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND


On VA examination in December 2010, the Veteran stated that a physician prescribed bed rest for his back disability.  As there is no record of such treatment, the Board is unable to apply the pertinent rating criteria to the symptoms the Veteran has described. 








Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of private medical treatment for his low back disability. 

2.  Obtain VA records since December 2008.   

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran to determine the current level of impairment due to lumbar scoliosis.   

The VA examiner is asked to describe:

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; or unfavorable ankylosis of the entire thoracolumbar spine; 

b).  Any objective neurological abnormalities; 

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

The Veteran's file must be available to the VA examiner for review. 




4.  After the above development, adjudicate the claim.    If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



